Exhibit 10.4

 

Execution Version

 

AMENDMENT NO. 1

TO ROYALTY PURCHASE AND SALE AGREEMENT

AND BILL OF SALE

AMENDMENT NO. 1 TO ROYALTY PURCHASE AND SALE AGREEMENT AND BILL OF SALE dated as
of August 2, 2018 (the “Amendment”) among DEPOMED, INC., a California
corporation (“Depomed”), DEPO DR SUB, LLC, a Delaware limited liability company
(the “Seller”, and together with Depomed, the “Selling Parties”), and PDL
INVESTMENT HOLDINGS, LLC, a Delaware limited liability company (as assignee of
PDL BIOPHARMA, INC., the “Purchaser”)

PRELIMINARY STATEMENTS

A.          The Purchaser, Depomed and the Seller have entered into that certain
Royalty Purchase and Sale Agreement dated as of October 18, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Royalty Purchase Agreement” and as amended, restated,
supplemented or otherwise modified from time to time including pursuant hereto,
the “Royalty Purchase Agreement”).

B.          Pursuant to Section 5.8 of the Existing Royalty Purchase Agreement,
upon the Reversionary Interest Commencement Date, Depomed shall be entitled to
receive the Reversionary Interest.

C.          In exchange for a payment of up to $20,000,000 from the Purchaser,
the Selling Parties are willing to (1) amend the Existing Royalty Purchase
Agreement and the other Transaction Documents to, among other changes, remove
the right of Depomed to receive the Reversionary Interest, and (2) transfer the
equity interest in the Seller from Depomed to the Purchaser or its designee, in
each case upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.  Definitions.  Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Royalty Purchase Agreement.

SECTION 2.  Amendments to Existing Royalty Purchase Agreement and Bill of
Sale.  Subject to the terms and conditions set forth herein, effective on the
Amendment Effective Date (as defined below):

(a)         Section 1.1 of the Existing Royalty Purchase Agreement shall be
amended by:

(i)          adding the following definition in appropriate alphabetical order:
“DM Portfolio Intellectual Property Transferee” has the meaning set forth in
Section 5.5(b).”;

(ii)         adding the following definition in appropriate alphabetical order:
““First Amendment” means the Amendment No. 1 to Royalty Purchase and Sale
Agreement, dated as of the Amendment Effective Date (as defined therein), among
Depomed, the Seller and the Purchaser.”;







--------------------------------------------------------------------------------

 



(iii)      deleting the definitions of “Reversionary Interest”,  “Reversionary
Interest Commencement Date” and “Reversionary Interest Threshold”, and any
reference to any such defined terms in the Royalty Purchase Agreement or any
other Transaction Document shall be deemed deleted and of no further force and
effect; and

(iv)       deleting the phrase “, subject to the Reversionary Interest” in the
definition of “Subject Assets”.

(b)         Section 2.5(a) of the Existing Royalty Purchase Agreement shall be
amended by deleting the phrase “, subject to the Reversionary Interest”.

(c)         Section 5.5(b) of the Existing Royalty Purchase Agreement shall be
amended and restated in its entirety as follows:

“(b)       The Selling Parties shall not, without the prior written consent of
the Purchaser and subject in all respects to Section 5.5(a), withhold any
consent, grant any consent, exercise or waive any right or option, fail to
exercise or waive any right or option or take or fail to take any action in
respect of, affecting or relating to the Subject Assets, any DM Portfolio
Product or the License Agreements, insofar as they relate to any DM Portfolio
Product or DM Portfolio Intellectual Property Rights, until and unless all of
the membership interests in Seller have been transferred to the Purchaser, and
thereafter only if doing so could not reasonably be expected to, in any case,
(i) result in an Adverse Change or (ii) conflict with or cause a default under,
or breach or termination of any Transaction Document or the License
Agreements.  In addition, Depomed shall in no event directly or indirectly sell,
assign, convey, transfer or otherwise dispose of any DM Portfolio Intellectual
Property Rights to a Person (a “DM Portfolio Intellectual Property Transferee”)
unless any applicable License Agreement has been concurrently assigned to such
DM Portfolio Intellectual Property Transferee.”

(d)         Section 5.8 of the Existing Royalty Purchase Agreement shall be
amended by deleting it in its entirety and replacing it with: “[Intentionally
Omitted].”

(e)         Section 5.9 of the Existing Royalty Purchase Agreement shall be
amended by:

(i)          revising the first two sentences of Section 5.9(a) to read as
follows: “Notwithstanding the accounting treatment thereof, for United States
federal, state, local and foreign tax purposes, the Selling Parties and the
Purchaser shall (i) treat the transactions contemplated by the Transaction
Documents as a sale as of the Closing Date and (ii) treat the transactions
contemplated by the First Amendment as a sale as of the Amendment Effective Date
(as defined in the First Amendment).  Accordingly, any and all Royalty Payments
made pursuant to the License Agreements after the Closing Date (including any
Royalty Payments in respect of the interest treated as sold to Purchaser
pursuant to the transactions contemplated by the First Amendment) shall be
treated as made to the Purchaser for United States federal, state, local and
foreign tax purposes.”

(ii)         changing the references to Section 5.8 in Section 5.9(b) to Section
5.9.

(f)         A new Section 5.17 is hereby added to the Existing Royalty Purchase
Agreement as follows:

“Section 5.17    Power of Attorney.





2

--------------------------------------------------------------------------------

 



(a)         Appointment and Powers of PDL Subsidiary. Depomed, in its capacity
as Member of Seller, hereby irrevocably constitutes and appoints the PDL
Subsidiary and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of Depomed, in its capacity as Member of Seller, and in
the name of Depomed, Seller, or in PDL Subsidiary’s own name, for the purpose of
carrying out the terms of the LLC Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of the LLC Agreement, without
notice to or assent by Depomed or Seller.  To the extent permitted by law,
Depomed and Seller each hereby ratifies all that PDL Subsidiary shall lawfully
do or cause to be done by virtue of this Power of Attorney. This Power of
Attorney is a power coupled with an interest and is irrevocable.

(b)         Ratification by Seller. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 5.17. This power of attorney is a power coupled with an
interest and is irrevocable.

(c)         No Duty on the PDL Subsidiary. The powers conferred on the PDL
Subsidiary, its directors, officers and agents pursuant to this Section 5.17 are
solely to protect the PDL Subsidiary’s and the Purchaser’s interests under the
Transaction Documents and shall not impose any duty (fiduciary or otherwise)
upon any of them to exercise any such powers.

(g)         Section 7.1 of the Existing Royalty Purchase Agreement shall be
amended by adding the following clauses (C) and (D) to the proviso thereof:

“(C)      from and after the Amendment Effective Date (as defined in the First
Amendment), to the extent resulting from acts or omissions of the Seller
directed by the Purchaser or its Affiliates pursuant to the power of attorney
granted under Section 5.17 or (D) from and after the Consent Effective Date (as
defined in the First Amendment), to the extent resulting from acts or omissions
of the Seller directed by the Purchaser or its Affiliates acting in the capacity
as the Manager of the Seller or a Member of the Seller.”

(h)         Section 7 of the Bill of Sale shall be amended by deleting the
phrase “, subject to the Reversionary Interest” in the definition of “Subject
Assets”.

(i)          As of the Amendment Effective Date, all rights granted to Depomed
with respect to the Reversionary Interest by the Existing Royalty Purchase
Agreement shall terminate, have no further force and effect and, if necessary,
are hereby reconveyed to the Purchaser.

(j)          Notwithstanding anything herein or any of the Transaction
Documents, on and after the Amendment Effective Date, none of Depomed, or any of
its unit holders, shareholders, managers, officers, directors, heirs, successors
and assigns, shall have any duty, liability or obligation of any nature with
respect to the actions or inactions of Seller that are solely the result of the
exercise by PDL Subsidiary of its rights, obligations or control under the LLC
Agreement. Further, from and after the transfer of the Seller to the Purchaser
as contemplated by Section 6(c) of this Amendment, none of Depomed, or any of
its unit holders, shareholders, managers, officers, directors, heirs, successors
and assigns, shall have not have any duty, liability or obligation of any nature
with respect to the actions or inactions of Seller.

SECTION 3.  Conditions to Effectiveness of Amendment.  This Amendment shall
become effective on the date (the “Amendment Effective Date”) when:

(a)         the Purchaser shall have received a copy of this Amendment, duly
executed and delivered by each of the Selling Parties;





3

--------------------------------------------------------------------------------

 



(b)         the Purchaser shall have received, in form and substance
satisfactory to the Purchaser, an executed release with respect to any lien
granted on the Reversionary Interest and the equity interests of the Seller in
favor of Deerfield Private Design Fund III, L.P., as collateral agent (in such
capacity, the “Deerfield Collateral Agent”) for the purchasers party to the Note
Purchase Agreement dated as of April 2, 2015 among Depomed, such purchasers and
the Deerfield Collateral Agent; and

(c)         the Purchaser shall pay (or cause to be paid) to Depomed $10,000,000
in immediately available funds by wire transfer to the Seller Account.

SECTION 4.  Conditions Precedent to Final Payment.  The Purchaser shall pay (or
cause to be paid) to Depomed $10,000,000 in immediately available funds by wire
transfer to the Seller Account when (the date on which the conditions below have
been satisfied or waived by the Purchaser, the “Consent Effective Date”):

(a)         the Purchaser shall have received an executed copy of an amended and
restated limited liability company agreement of the Seller in the form attached
hereto as Exhibit A (the “LLC Agreement”) and Depomed, as the sole member of the
Seller, shall have taken action by written consent of the sole member in the
form attached hereto as Exhibit B to appoint the PDL Subsidiary as the sole
manager of the Seller; and

(b)         the Purchaser shall have received a Required Consent (as defined in
Section 6(b) herein) with respect to the Santarus Agreement.

SECTION 5.  Representations and Warranties.  Each party hereto represents and
warrants to the others that:

(a)         Such party has taken all necessary organizational action to
authorize the execution, delivery and performance of this Amendment.

(b)         This Amendment has been duly executed and delivered by each party
and constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 6.  Further Assurances.

(a)         Each Seller Party agrees, at the Purchaser’s sole cost and expense,
to consent to or take any action reasonably requested by the Purchaser to
further evidence, give effect to or carry out the terms of this Amendment.

(b)         Depomed shall use its commercially reasonable efforts to obtain the
Required Consents with respect to each License Agreement within 90 days of the
Amendment Effective Date (or such later date as agreed to in writing by the
Purchaser in its sole discretion).  “Required Consents” means the written
consent of each Licensee to the transfer of the equity interests in the Seller
or rights under the License Agreement from Depomed or the Seller, as applicable,
to a Subsidiary of the Purchaser (the “PDL Subsidiary”) and, in the case of the
Santarus Agreement, the appointment of the PDL Subsidiary to serve as the sole
manager of the Seller, in form and substance reasonably satisfactory to the
Purchaser.





4

--------------------------------------------------------------------------------

 



(c)         Promptly after receipt of the Required Consents, Depomed shall
transfer its membership interests in Seller to the PDL Subsidiary.

SECTION 7.  Reference to and Effect on the Existing Royalty Purchase Agreement
and the Transaction Documents.

(a)         On and after the Amendment Effective Date, each reference in the
Existing Royalty Purchase Agreement to “this Agreement”,  “hereunder”,  “hereof”
or words of like import referring to the Existing Royalty Purchase Agreement
shall mean and be a reference to the Existing Royalty Purchase Agreement as
amended by this Amendment on the Amendment Effective Date.

(b)         The Existing Royalty Purchase Agreement and each of the other
Transaction Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(c)         The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any of the Purchaser or the Selling Parties under any of the
Transaction Documents, nor constitute a modification, acceptance or waiver of
any other provision of any of the Transaction Documents.

SECTION 8.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Any counterparty
may be executed by facsimile or other electronic transmission (including .pdf)
and such facsimile or other electronic transmission shall be deemed an original.

SECTION 9.  Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.  Sections 9.2, 9.3, 9.4, 9.7(b)-(d), 9.8, 9.9, 9.11,
9.12, 9.13 and 9.14 of the Existing Royalty Purchase  Agreement are hereby
incorporated by reference into this Amendment, mutatis mutandis, and the parties
hereto hereby agree that such provisions shall apply to this Amendment with the
same force and effect as if set forth herein in their entirety.

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

DEPOMED, INC.

 

 

 

 

 

 

 

By:

/s/ Arthur J. Higgins

 

Name:

Arthur J. Higgins

 

Title:

CEO

 

 

 

 

 

 

 

DEPO DR SUB, LLC

 

By:

Depomed, Inc., its sole member

 

 

 

 

 

 

 

By:

/s/ Arthur H. Higgins

 

Name:

Arthur J. Higgins

 

Title:

CEO

 

 

 

 

 

 

 

PDL INVESTMENT HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Christopher Stone

 

Name:

Christopher Stone

 

Title:

CEO and Treasurer

 

 

--------------------------------------------------------------------------------